Citation Nr: 1608443	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman


WITNESSES AT HEARING ON APPEAL

Appellant, R.M. and S.E.




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.  He died in July 1968.  The Appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).  

The Appellant testified at a June 2013 Board videoconference hearing; the hearing transcript is of record.  

In May 2014 decision, the Board denied entitlement service connection for the cause of the Veteran's death and denied entitlement to nonservice-connected death pension benefits.  The Appellant appealed the May 2014 decision to the United States Court of Appeals for Veterans Claims (Court), only to the extent that it denied service connection for the cause of the Veteran's death.  In March 2015, the Court granted a Joint Motion for Partial Remand, and remanded the appeal for service connection for the cause of the Veteran's death for action consistent with the Joint Motion. 

A claim for aid and attendance benefits was raised in a March 2015 Joint Motion but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).

A May 2015 Joint Motion provides that a January 2014 medical opinion addressing the Veteran's cause of death due to pulmonary embolus is inadequate because, while the VA examiner indicated that service treatment records were silent for any major medical events, he failed to address a March 1953 appendectomy shown in service.  In the January 2014 opinion, the VA examiner stated that massive pulmonary embolism, from which the Veteran died, is overwhelmingly caused by a deep venous thrombosis within the lower extremity deep venous system and that the causes of deep venous thrombosis and pulmonary embolism include "major surgery" and other listed risk factors.  Accordingly, a supplemental medical opinion is necessary to address whether the Veteran's in-service appendectomy was a risk factor for developing deep venous thrombosis, and if so, to address whether the in-service appendectomy was a contributory cause of death.

The Appellant and representative further contend that a January 2014 VA medical opinion was not adequate because the examiner made a contradictory statement when he stated, 

"superficial visible VV are only a danger for PE if an acute superficial venous thrombophlebitis (SVT) of the saphenous vein anatomically approaches the deep venous system at the saphenofemoral junction (SFJ).  This is a very rare event (affecting <<< 1% of patients with VV) and we have no medical records to indicate this was the situation prior to death.  Only if a saphenous SVT extends into the deep system through the SFJ can it cause a DVT." 

The VA examiner, opined, however, that he knew of "no pathophysiologic mechanism whereby BLE VV could be so debilitating as to precipitate or accelerate death."  The Joint Motion provides that these two statements tend to conflict with one another; therefore, the Board finds that a supplemental opinion is necessary to clarify any conflict with regard to whether lower extremity varicose veins could have been a contributory cause of death, and for the purpose of addressing service connection, whether it is at least as likely as not that lower extremity varicose veins contributed to the Veteran's cause of death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should refer the case to the January 2014 VA examiner or suitable substitute for a supplemental medical opinion to address service connection for the cause of the Veteran's death.  The record and a copy of the Board's remand should be made available for review in connection with this request. 

The VA examiner should provide a supplemental opinion to address whether the Veteran's cause of death is related to lower extremity varicose veins identified in service, or to an in-service appendectomy.  

In providing the opinion, the VA examiner should address: 

(a).  Whether a March 1953 in-service appendectomy was a risk factor for developing deep venous thrombosis, and if so; 

(b).  Whether it is at least as likely as not (a 50 percent or greater probability) that the March 1953 appendectomy contributed substantially or materially to cause death, or aided or lent assistance to the production of death due to pulmonary embolus in July 1968.  

The VA examiner should also attempt to clarify any apparent contradictions in a January 2014 opinion with regard to whether lower extremity varicose veins could have been a contributory cause of the Veteran's death.  In that regard, the VA examiner indicated that visible varicose veins are only a danger for pulmonary embolism if an acute superficial venous thrombophlebitis of the saphenous vein anatomically approaches the deep venous system at the saphenofemoral junction, but later stated that he knew of "no pathophysiologic mechanism" whereby lower extremity varicose veins could be so debilitating as to precipitate or accelerate death.  

(c). The VA examiner should clarify whether visible lower extremity varicose veins could precipitate or accelerate death due to pulmonary embolism, and if so, 

(d). State whether lower extremity varicose veins, identified by lay evidence, contributed substantially or materially to cause death, or aided or lent assistance to the production of the Veteran's death due to pulmonary embolus.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Appellant and representative with a Supplemental Statement of the Case, and should give the Appellant a reasonable opportunity to respond before returning the record to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

